Case: 4:18-cv-01552-NCC Doc. #: 28 Filed: 01/04/21 Page: 1 of 2 PageID #: 102



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 TIMOTHY O'LAUGHLIN,                                 )
                                                     )
                  Plaintiff,                         )
                                                     )
           V.                                        )          No. 4:18-CV-1552 NCC
                                                     )
 THE BOEING COMPANY, et al.,                         )
                                                     )
                  Defendants.                        )

                                 MEMORANDUM AND ORDER

        Before the Court is plaintiffs post-appellate motion for reconsideration of the dismissal of

his employment discrimination lawsuit. After reviewing the grounds raised by plaintiff, the Court

will decline to alter or amend the judgment of this Court. The Court concludes that plaintiffs

motion fails to point to any manifest errors of law or fact, or any newly discovered evidence.

        For example, plaintiff has still failed to produce a timely filed charge of discrimination in

this action, stating instead that although he filed a timely charge, it was "lost in a fire." This directly

contradicts his sworn testimony in his complaint that although he was terminated by The Boeing

Company in August of 2000, he did not file a charge of discrimination with the EEOC until

October of 2010, over nine years later. Therefore, plaintiffs filing was way outside the 300-day

time period required by 42 U.S.C. § 2000e-5(e)(l) and his case is subject to dismissal for failure

to timely exhaust his administrative remedies. Plaintiff is therefore not entitled to reconsideration

of the dismissal of this action, and his motion will be denied.

        To the extent plaintiff wishes to bring arguments relative to his competency and his request

for conditional or unconditional release from confinement, he must file a separate habeas action in
Case: 4:18-cv-01552-NCC Doc. #: 28 Filed: 01/04/21 Page: 2 of 2 PageID #: 103



Rochester, Minnesota. Plaintiff will not, however, will be allowed to file any additional motions

in this closed action.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff's motion for reconsideration of the dismissal

of his employment discrimination action [Doc. #27] is DENIED.

         IT IS FURTHER ORDERED that an appeal of this action would not be taken in good

faith.

         IT IS FURTHER ORDERED that to the extent plaintiff wishes to bring arguments

relative to his competency and his request for conditional or unconditional release from

confinement, he must file a separate habeas action in the United States District Court for the

District of Minnesota.

         IT IS FURTHER ORDEREED that plaintiff shall not be allowed to file any additional

motions or filings in this closed action. Any filings by plaintiff in this action shall be returned by

the Clerk of Court.
                      ~~
         Dated this   _z:_ 1day ofJanuary, 2021.                           ,,- /.   A~




                                                   ~
                                                   RONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
